DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 10/26/2021, the objections to claims 1-3, cited in the office action of 7/28/2021, are moot.
Applicant's arguments filed 10/26/2021 have been fully considered, but they are not persuasive. The Applicant contends that the claimed range of peak density meets the criteria of criticality, and that the claimed range of peak density is unexpected in view of Gittens and DeMuth. The examiner respectfully disagrees. Gittens teaches that its implant body can be provided with any suitable peak density (para. 0083). Gittens further teaches the claimed peak density ranges of 50 to 500 peaks per µm2; and/or a peak density that is greater than 200 peaks per µm2 and less than 250 µm2 (paras. 0083, 0097). In view of these teachings of Gittens, the 35 U.S.C. 103 rejections have been maintained, as described below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 2” and the claim also recites “the peak density is greater than 200 peaks per µm2 and less than 250 µm2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-19, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittens Ibacache et al. (US Pub. No. 2014/0329052; hereinafter Gittens) in view of DeMuth et al. (US Pub. No. 2012/0027837; hereinafter DeMuth).
Gittens teaches the following regarding claim 1: a medical implant comprising: an implant body configured for use as a medical implant (para. 0073), a surface on the implant body (Figs. 2-3, 5A-5E; paras. 0077-0079), wherein the surface comprises a plurality of projections (Figs. 2-3, 5A-5E), each projection having a base proximal to the implant body, a peak distal to the implant body, and a side wall extending from the base to the peak (paras. 0008-0009, 0077-2 (para. 0097); and wherein the peak density is greater than 200 peaks per µm2 and less than 250 µm2 (paras. 0083, 0097).
Regarding claims 1, 17, and 22, Gittens teaches the limitations of the claimed invention, as described above. Gittens further states that the nanostructures of its invention may be provided with any suitable dimensions (para. 0082). However, it does not explicitly state that the projections are tapered such that a width at the peak of each projection is less than a width at the base of each projection. DeMuth teaches a medical implant (para. 0104-0109) having a coating with surface modifications, which include rounded projections that are tapered such that a width at the peak of each projection is less than a width at the base of each projection (Figs. 1-3, 7, 18; paras. 0115-0122), for the purpose of providing the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the projections of Gittens, according to the teachings of DeMuth, in order to provide the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site.
Alternatively, claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth in view of Gittens. 
DeMuth teaches the following regarding claim 1: a medical implant comprising: an implant body configured for use as a medical implant (paras. 0104-0109), a surface on the implant body (Figs. 1-3, 7, 18), wherein the surface comprises a plurality of projections (Figs. 1-3, 7, 18), each projection having a base proximal to the implant body, a peak distal to the implant body, and a side wall extending from the base to the peak (Figs. 1-3, 7, 18), and wherein the 
Regarding claim 1, DeMuth teaches the limitations of the claimed invention, as described above. However, it does not explicitly state that the implant surface has a peak density in a range 50 to 500 peaks per µm2; and/or wherein the peak density is greater than 200 peaks per µm2 and less than 250 µm2. Gittens teaches a medical implant (para. 0073) having a surface with a peak density in a range 50 to 500 peaks per µm2; and/or a peak density that is greater than 200 peaks per µm2 and less than 250 µm2 (paras. 0082-0083, 0097), for the purpose of providing the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of DeMuth, according to the teachings of Gittens, in order to provide the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site.
Further regarding claims 1, 4, 7, 10-16, 18, and 19, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal peak density, kurtosis, skewness, surface roughness, radius of curvature, and projection dimensions of the surface needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the optimal peak density, kurtosis, skewness, surface roughness, radius of curvature, and projection dimensions of the surface, would have been obvious at the time of applicant's invention in view of the teachings of DeMuth and Gittens. It is well-established that merely selecting proportions and ranges is not 
Gittens teaches the following regarding claim 10: a medical implant according to claim 1, wherein the surface has a surface roughness (Ra) in a range >5 nm to 18 nm (para. 0084).  
Gittens teaches the following regarding claim 13: a medical implant according to claim 1, wherein the surface has an average feature size in a range 25 nm to 65 nm (para. 0084).  
Gittens teaches the following regarding claim 14: a medical implant according to claim 13, wherein the average feature size of the surface is greater than 30 nm (para. 0084).  
DeMuth teaches the following regarding claim 14: a medical implant according to claim 13, wherein the average feature size of the surface is greater than 30 nm (para. 0142).  
Gittens teaches the following regarding claim 15: a medical implant according to claim 13, wherein the average feature size of the surface is less than 55 nm, 45 nm, or 40 nm (para. 0084).  
Gittens teaches the following regarding claim 19: a medical implant according to claim 1, wherein the projections having a height from base to peak in a range 30 nm to 90 nm (para. 0082).  
Gittens teaches the following regarding claim 23: a medical implant according to claim 1, wherein the surface is formed of titanium or a titanium alloy (para. 0093).  
DeMuth teaches the following regarding claim 23: a medical implant according to claim 1, wherein the surface is formed of titanium or a titanium alloy (paras. 0109, 0206).  
Gittens teaches the following regarding claim 25: a medical implant according to claim 1, wherein the implant body is a prosthetic joint or a component thereof (para. 0091).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774